Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the claims filed on 12/02/2020. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-21 are allowed.

Terminal Disclaimer
Electronic Terminal Disclaimer was filed and approved on 03/05/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With Primary Examiner  Hamza Algibhah’s approval, authorization for this examiner’s amendment was given in a telephone interview with Bryan Candelario (Reg. No. 73,689) on 03/05/2021.

The application has been amended as follows:
(Currently Amended) A media delivery method, comprising: 

receiving, at a network node, a source media stream;
responsive to the network node determining that processing of the source media stream is required, dynamically instantiating a plurality of transcoding processing units that are sequentially connected to one another such that each subsequent transcoding processing unit receives an input segment stream from an upstream transcoding processing unit and generates one or more output segment streams having encoding bitrates that are different from an encoding bitrate of the input segment stream and dynamically instantiating one or more packager processing units;
processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units;
packaging the one or more levels of work product segments into one or more final work product segments having select media characteristics by the one or more dynamically instantiated packager processing units; 

responsive to determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units.

2.    (Currently Amended) The media delivery method as recited in claim 1, further comprising:

packaging the source media stream into the final work product segments and uploading the final work product segments packaged from the source media stream to the one or more storage nodes.

3.    (Original) The media delivery method as recited in claim 1, wherein the select media characteristics comprise at least one of multiple encoding bitrates, segment sizes and frame rates.

4.    (Original) The media delivery method as recited in claim 1, wherein the plurality of dynamically instantiated transcoding processing units and the one or more dynamically instantiated packager processing units are instantiated responsive to one or more configuration triggers generated responsive to at least one of: (i) network analytics relative to the delivery of the final work product segment streams to the end stations, (ii) service operator-initiated alarms, (iii) hardware or software failures of the media streaming network, and (iv) an Electronic Program Guide (EPG) containing scheduling information of the source media stream targeted to a geographical area associated with at least a subset of the plurality of end stations.

5.    (Original) The media delivery method as recited in claim 4, further comprising processing the one or more configuration triggers by an orchestration and resource management (ORM) module associated with the media streaming network.

6.    (Original) The media delivery method as recited in claim 1, wherein the encoding bitrates of the output segment streams generated by the subsequent transcoding processing unit are lower than the encoding bitrate of the input segment stream received by the subsequent transcoding processing unit.

7.    (Original) The media delivery method as recited in claim 1, wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HyperText Transfer Protocol (HTTP) domain.

8.    (Currently Amended) A network node configured for facilitating media delivery, the network node comprising:
one or more processors; and
one or more persistent memory modules coupled to the one or more processors, the one or more persistent memory modules having program instructions stored thereon which, when executed by the one or more processors, are configured to:
responsive to determining that processing of a source media stream is required, dynamically instantiating a plurality of transcoding processing units that are sequentially connected to one another such that each subsequent transcoding processing unit receives an input segment stream from an upstream transcoding processing unit and generates one or more output segment streams and dynamically instantiating one or more packager processing units;
processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units;

by the one or more dynamically instantiated packager processing units;
causing to upload the final work product segments by the one or more dynamically instantiated packager processing units to one or more storage nodes for delivery to a plurality of end stations over a media streaming network;
responsive to determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of the transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units.

9.    (Currently Amended) The network node as recited in claim 8, wherein the program instructions further comprise instructions configured to perform:

packaging the source media stream into the final work product segments and uploading the final work product segments packaged from the source media stream to the one or more storage nodes.

10.    (Original) The network node as recited in claim 8, wherein the select media characteristics comprise at least one of multiple encoding bitrates, segment sizes and frame rates.

11.    (Original) The network node as recited in claim 8, wherein the plurality of dynamically instantiated transcoding processing units and the one or more dynamically instantiated packager processing units are instantiated responsive to one or more configuration triggers generated responsive to at least one of: (i) network analytics relative to the delivery of the final work product segment streams to the end stations, (ii) service operator-initiated alarms, (iii) hardware or software failures of the media streaming network, and (iv) an Electronic Program Guide (EPG) containing scheduling information of the source media stream targeted to a geographical area associated with at least a subset of the plurality of end stations.

12.    (Original) The network node as recited in claim 11, further including an orchestration and resource management (ORM) module for processing the one or more configuration triggers.

13.    (Original) The network node as recited in claim 8, wherein the encoding bitrates of the output segment streams generated by the subsequent transcoding processing unit are lower than the encoding bitrate of the input segment stream received by the subsequent transcoding processing unit.

14.    (Original) The network node as recited in claim 8, wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HyperText Transfer Protocol (HTTP) domain.

15.    (Currently Amended) A non-transitory tangible computer-readable medium having program instructions stored thereon, which are configured to perform following acts when executed by one or more processors of a network node:
responsive to determining that processing of a source media stream is required, dynamically instantiating a plurality of transcoding processing units that are sequentially connected to one another such that each subsequent transcoding processing unit receives an input segment stream from an upstream transcoding processing unit and generates one or more output segment streams having encoding bitrates that are different from an encoding bitrate of the input segment stream and dynamically instantiating one or more packager processing units;
processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units;
by the one or more dynamically instantiated packager processing units;
causing to upload the final work product segments by the one or more dynamically instantiated packager processing units to one or more storage nodes for delivery to a plurality of end stations over a media streaming network; and
responsive to determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of the transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units.

16.    (Current Amended) The non-transitory tangible computer-readable medium as recited in claim 15, wherein the program instructions further comprise instructions configured to perform:

packaging the source media stream into the final work product segments and uploading the final work product segments packaged from the source media stream to the one or more storage nodes.

17.    (Original) The non-transitory tangible computer-readable medium as recited in claim 15, wherein the select media characteristics comprise at least one of multiple encoding bitrates, segment sizes and frame rates.

18.    (Original) The non-transitory tangible computer-readable medium as recited in claim 15, wherein the plurality of dynamically instantiated transcoding processing units and the one or more dynamically instantiated packager processing units are instantiated responsive to one or more configuration triggers generated responsive to at least one of: (i) network analytics relative to the delivery of the final work product segment streams to the end stations, (ii) service operator-initiated alarms, (iii) hardware or software failures of the media streaming network, and (iv) an Electronic Program Guide (EPG) containing scheduling information of the source media stream targeted to a geographical area associated with at least a subset of the plurality of end stations.

19.    (Original) The non-transitory tangible computer-readable medium as recited in claim 18, further including program instructions operative as an orchestration and resource management (ORM) module for processing the one or more configuration triggers.

20.    (Original) The non-transitory tangible computer-readable medium as recited in claim 15, wherein the encoding bitrates of the output segment streams generated by the subsequent transcoding processing unit are lower than the encoding bitrate of the input segment stream received by the subsequent transcoding processing unit.

21. (Original) The non-transitory tangible computer-readable medium as recited in claim 15, wherein the source media stream is received from a multicast domain and the final work products are packaged for delivery over the media streaming network disposed in an HyperText Transfer Protocol (HTTP) domain.

Reasons for Allowance
The flowing is an examiner’s statement of reasons for allowance
Claim 1, claim 8 and claim 15 are allowable, because the closest arts, Corley et al. (hereinafter referred to Corley) (U. S. Patent. No. 8813245 B1), Joch et al. (hereinafter referred to as Joch) (U. S. Pub. No. 2013/0083848 A1) and Rao (U. S. Pub. No. 2012/0331150A1) fail to anticipate or render obvious the limitations including the elements, such as, responsive to the network node determining that processing of the source media stream is required, dynamically instantiating a plurality of transcoding processing units that are sequentially connected to one another such that each subsequent transcoding processing unit receives an input segment stream from an upstream transcoding processing unit and generates one or more output segment streams having encoding bitrates that are different from an encoding bitrate of the input segment stream and dynamically instantiating one or more packager processing units; processing the source media stream into one or more levels of work product segments having different media characteristics using the dynamically instantiated plurality of transcoding processing units; packaging the one or more levels of work product segments into one or more final work product segments having select media characteristics by the one or more dynamically instantiated packager processing units; and uploading the final work product segments by the one or more dynamically instantiated packager processing units to one or more storage nodes for delivery to a plurality of end stations over a media streaming network; and responsive to determining that the source media stream is segmented and encoded at one or more bitrates acceptable for delivery, avoiding the instantiation of the plurality of transcoding processing units and the processing of the source media stream into one or more levels of work product segments by the plurality of transcoding processing units, etc.
Corley, Joch and Rao simply teach a transcoding service that is capable of transcoding or processing content, by utilizing pipelines; methods and systems for transcoding from an input media stream to an output media stream, wherein the input media stream and the output media stream are in an indexed file format; and systems management operational workflow templates.

Dependent claims 2-7, 9-14 and 16-21, depend on now allowed independent claims 1, 8  and 15, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on September 19, 2019. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






John Fan
/J. F. /
Examiner, Art Unit 2454
03/06/2021

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454